Title: To George Washington from Cheraws District, S.C., Citizens, 15 August 1795
From: Citizens of Cheraws District, South Carolina
To: Washington, George


          
            South Carolina Cheraw DistrictAugust the 15th Anno domini 1795.
          
          The petition and remonstrance of the Citizens of the United States of America inhabitants of Cheraw district in the state of South Carolina.
          
            Respectfully Sheweth
            That your petitioners sincerely attached to the interest and welfare of their Country. have duly Considered the treaty of Amity Commerce & Navigation between the United States of America & Great Britain entered into at London on the 19th day of November Last, which hath been Assented to by two thirds of the Senate—and upon due Consideration beg leave respectfully to Suggest as our opinion that the said Treaty does not Afford to the Citizens of these States such terms as they ought to accept— And that if finally ratified will be a source of Many disa[d]vantages to the National prosperity of the Union and of great discontent and uneasiness in the minds of the Citizens thereof.
            In addition to this Opinion from a Sincere respect and esteem for you. flowing from a recollection of Numerous & eminent Services which gratitude hath indelibly engraven on our hearts—renders it a duty incumbent on us to represent the same for your Information least our silence might be Construed into an approbation of the said treaty.
            We therefore hope that so far as the same may be Consistent with that discretion which we Conceive is entirely Vested in you by the Constitution your Sanction may be withheld untill more equitable terms are acceded to on the part of Great Britain.
            For and at the request and in behalf of the Citizens present
            
              Trism ThomasChairman
            
          
         